                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

WANDA L. AUSTIN,

              Plaintiff,                                CASE NO. 17-cv-14082

                                                        HON. MARIANNE O. BATTANI

COMMISSIONER
OF SOCIAL SECURITY,

           Defendant.
_________________________/


 ORDER ADOPTING REPORT AND RECOMMENDATION AND DISMISSING CASE

       The case was referred to Magistrate Judge Patricia T. Morris for determination

of all non-dispositive motions pursuant to 28 U.S.C. § 636(b)(1)(A) and issuance of a

Report and Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) and (C) .

       Magistrate Judge Morris issued an Order to Show Cause on February 2, 2018

directing plaintiff, Wanda Austin, to show cause by March 2, 2018 why the Court should

not recommend dismissing plaintiff’s action under Federal Rule of Civil Procedure 41(b)

for want of prosecution. The Order to Show Cause was mailed to Wanda Austin at

35505 E. Michigan Avenue, Apartment 8, Wayne, MI 48184. As of March 26, 2018,

Plaintiff failed to file a response to the Order to Show Cause.

         In a Report and Recommendation ("R&R") dated March 26, 2018, Magistrate

Judge Morris recommended that the case be dismissed with prejudice for want of

prosecution. In her R&R, the Magistrate Judge informed the parties that objections to

the R&R needed to be filed within 14 days of service and that a party’s failure to file

objections would waive any further right of appeal. (ECF No. 12 at 4). The Report and
Recommendation was mailed to Wanda L. Austin, 35505 E. Michigan Avenue,

Apartment 8, Wayne, MI 48184 on March 26, 2018.

         Neither party filed an objection. Because no objection has been filed in this case,

the parties waived their right to de novo review and appeal. Moreover, this Court

agrees with the thorough analysis contained in the R&R.

         Accordingly, the Court ADOPTS the Magistrate Judge’s recommendation, this

case is DISMISSED WITH PREJUDICE FOR WANT OF PROSECUTION pursuant to

Rule 41(b) of the Federal Rules of Civil Procedure.

         IT IS SO ORDERED.

Date: March 28, 2019                                                s/Marianne O. Battani
                                                                    MARIANNE O. BATTANI
                                                                    United States District Judge



                                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing Order was served upon counsel of record via the Court's ECF System to their
respective email addresses or First Class U.S. mail to the non-ECF participants on March 28, 2019.


                                                                              s/ Kay Doaks
                                                                              Case Manager




                                                              2
